DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “each of the plurality of first variable stator vanes is radially aligned with one of the plurality of second variable stator vanes” (emphasis added); it is not clear how each of the first variable stator vanes can be radially aligned with one of the second variable stator vanes. The examiner respectfully points out that the claim should recite each of the plurality of first variable stator is radially aligned with a respective one of the plurality of second variable stator vanes to resolve the issue. 
Clarification and/or amendment is respectfully requested.

Claim 15 recites “each of the second trunnions extending radially inward from the outer casing and drivingly coupled to one of the plurality of the second variable stator vanes, each of the second trunnions defining a bore extending radially through the second trunnion such that one of the first trunnions extends through the bore of each the second trunnions to one of the first variable stator vanes” (emphasis added); it is not clear how each of the second trunnions can extend radially inward and be coupled to one of the second variable stator vanes; furthermore, it is not clear how one first trunnion can extend through the bore of each of the second trunnions. The examiner respectfully points out that a relationship of respective ones of the plurality of the second variable stator vanes with each of the second trunnions should be defined and a relationship of respective first trunnions extending through respective bores of respective second trunnions to resolve the issues. 
Claims 16-17 depend from claim 15 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “each of the plurality of bushings positioned between one of the first trunnions and one of the second trunnions” (emphasis added); it is not clear how each of the bushings could be positioned between one of the first and one of the second trunnions. The examiner respectfully points out that a relationship between each of the plurality of bushings and respective ones of the first and second trunnions should be define to resolve the issue.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 (as far as claims 14-17 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Giffin et al – hereafter Giffin – (US 8,695,324 B2) in view of Hines (US 5,281,087).

Regarding claim 1, Giffin teaches an actuation assembly for concentric variable stator vanes of a rotary component of a gas turbine engine (Fig.5) defining a central axis (Fig.5, 11) extending along an axial direction (Fig.5), the actuation assembly comprising: 
an inner casing (Annotated Fig.5); 
an intermediate casing (Fig.5, 451), wherein the inner casing and the intermediate casing define a first concentric flowpath (Fig.5, where flow 463 passes through) between the inner casing and the intermediate casing, the first concentric flowpath extending along the axial direction (Fig.5); 
an outer casing (Annotated Fig.5), wherein the intermediate casing and the outer casing define a second concentric flowpath (Fig.5, where flow 464 passes through) between the intermediate casing and the outer casing, the second concentric flowpath extending along the axial direction and positioned radially exterior to the first concentric flowpath (Fig.5); 
a first variable stator vane (Fig.5, 452) extending radially inward from the intermediate casing into the first concentric flowpath; 


    PNG
    media_image1.png
    533
    800
    media_image1.png
    Greyscale

Giffin does not explicitly teach the second variable stator vane defining a cavity extending between the distal end and the proximate end; and a first trunnion extending radially inward from the outer casing through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane.
Hines teaches a gas turbine engine (Fig.1) with an actuation assembly for variable stator vanes (Fig.4); the variable stator vanes comprising a first stator vane (Fig.4, 120/140) and a second variable stator vane (Fig.4, 110/130). Hines further teaches the second variable stator vane defining a cavity (Fig.4, 132) extending between a distal end and a proximate end (Fig.4); and a first trunnion (Fig.4, 160) extending radially inward from an outer casing (Fig.4, 100) through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane (Fig.4); this configuration allows for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.


Regarding claim 2, Giffin and Hines further teach an orientation of the first variable stator vane and an orientation of the second variable stator vane are independently adjustable (Hines column 4 line 46-50).

Regarding claim 3, Giffin and Hines further teach the first and second variable stator vanes are radially aligned (Hines Fig.4, note that in order for the first trunnion to pass through the cavity of the second variable stator vane the first and second variable stator vanes need to be radially aligned).

Regarding claim 4, Giffin and Hines further teach a first rotational device (Hines Fig.4, 26B; column 4 line 46-50) positioned at the outer casing and drivingly coupled to the first trunnion such that rotation of the first rotational device alters an orientation of the first variable stator vane (Hines Fig.4, 26B; column 4 line 46-50).

Regarding claim 5, Giffin and Hines further teach a second trunnion (Hines Fig.4, 150) extending radially inward from the outer casing and drivingly coupled to the second variable stator vane (Hines Fig.4), the second trunnion defining a bore (Hines Fig.4, 132) extending radially through the second 

Regarding claim 6, Giffin and Hines further teach a bushing (Hines Fig.4, 112/116) positioned between the first trunnion and the second trunnion (Hines Fig.4).

Regarding claim 7, Giffin and Hines further teach a second rotational device (Hines Fig.4, 26A; column 4 line 46-50) positioned at the outer casing and drivingly coupled to the second trunnion such that rotation of the second rotational device alters an orientation of the second variable stator vane (Hines Fig.4, 26A; column 4 line 46-50).

Regarding claim 8, Giffin and Hines further teach the first and second variable stator vanes each define an aerodynamic profile including a leading edge, trailing edge, pressure side, and suction side (Giffin Fig.5; Hines Fig.4; note that a leading and trailing edges and pressure and suction sides are inherent features of stator vanes).

Regarding claim 9, Giffin and Hines further teach at least one of the first variable stator vane or the second variable stator vane is a compressor vane (Giffin Fig.5).  

Regarding claim 11, Giffin and Hines further teach at least one of the first variable stator vane or the second variable stator vane is configured to act as a valve (Giffin Fig.5; Hines Fig.4; note that variable vanes act as valves by changing the cross sectional area that fluid can flow through when varying the variable vanes orientation).

claim 12, Giffin teaches a rotary component for a gas turbine engine (Fig.1) defining a central axis (Fig.5, 11) extending along an axial direction, the rotary component comprising: 
an inner casing (Annotated Fig.5); 
an intermediate casing (Fig.5, 451), wherein the inner casing and the intermediate casing define a first concentric flowpath (Fig.5, where flow 463 passes through) between the inner casing and the intermediate casing, the first concentric flowpath extending along the axial direction (Fig.5); 
an outer casing (Annotated Fig.5), wherein the intermediate casing and the outer casing define a second concentric flowpath (Fig.5, where flow 464 passes through) between the intermediate casing and the outer casing, the second concentric flowpath extending along the axial direction and positioned radially exterior to the first concentric flowpath (Fig.5); 
a plurality of rotor blades (Fig.5, 444) circumferentially oriented within the first concentric flowpath and drivingly coupled to a rotor (Fig.5, 442) extending along the central axis, the plurality of rotor blades extending radially outward from the rotor to the intermediate casing within the first concentric flowpath (Fig.5); 
a plurality of first variable stator vanes (Fig.5, 452) circumferentially oriented within the first concentric flowpath and extending radially inward from the intermediate casing into the first concentric flowpath, wherein the plurality of rotor blades and the plurality of first variable stator vanes form a stage of the rotary component (Fig.5); 
a plurality of second variable stator vanes (Fig.5, 454) circumferentially oriented within the second concentric flowpath, each of the second variable stator vanes extending radially within the second concentric flowpath between a distal end at the outer casing and proximate end at the intermediate casing (Fig.5). 
Giffin does not explicitly teach a cavity extending between the distal end and the proximate end; and a plurality of first trunnions, each of the first trunnions extending radially inward from the outer 
Hines teaches a gas turbine engine (Fig.1) with an actuation assembly for variable stator vanes (Fig.4); the variable stator vanes comprising a first stator vane (Fig.4, 120/140) and a second variable stator vane (Fig.4, 110/130). Hines further teaches the second variable stator vane defining a cavity (Fig.4, 132) extending between a distal end and a proximate end (Fig.4); and a first trunnion (Fig.4, 160) extending radially inward from an outer casing (Fig.4, 100) through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane (Fig.4); this configuration allows for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the actuation assembly of Giffin by having the plurality of second variable stator vanes defining a cavity extending between the distal end and the proximate end; and a plurality of first trunnions, each of the first trunnions extending radially inward from the outer casing through the cavity of one of the plurality of second variable stator vanes and drivingly coupled to one of the plurality of first variable stator vanes as taught by Hines because this would allow for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.

Regarding claim 13, Giffin and Hines further teach an orientation of the plurality of first variable stator vanes and an orientation of the plurality of second variable stator vanes are independently adjustable (Hines column 4 line 46-50).

claim 14, Giffin and Hines further teach each of the plurality of first variable stator vanes is radially aligned with one of the plurality of second variable stator vanes (Hines Fig.4, note that in order for the first trunnion to pass through the cavity of the second variable stator vane the first and second variable stator vanes need to be radially aligned).

Regarding claim 15, Giffin and Hines further teach a plurality of second trunnions (Hines Fig.4, 150), each of the second trunnions extending radially inward from the outer casing and drivingly coupled to one of the plurality of the second variable stator vanes (Hines Fig.4), each of the second trunnions defining a bore (Hines Fig.4, 132) extending radially through the second trunnion such that one of the first trunnions extends through the bore of each the second trunnions to one of the first variable stator vanes (Hines Fig.4).

Regarding claim 16, Giffin and Hines further teach a plurality of bushings (Hines Fig.4, 112/116), each of the plurality of bushings positioned between one of the first trunnions and one of the second trunnions (Hines Fig.4).

Regarding claim 17, Giffin and Hines further teach at least one first rotational device (Hines Fig.4, 26B; column 4 line 46-50) positioned at the outer casing and drivingly coupled to each of the first trunnions such that rotation of the at least one first rotational device alters an orientation of each of the first variable stator vanes (Hines Fig.4, 26B; column 4 line 46-50); and at least one second rotational device (Hines Fig.4, 26A; column 4 line 46-50) positioned at the outer casing and drivingly coupled to each of the second trunnions such that rotation of the at least one second rotational device alters an orientation of each of the second variable stator vanes (Hines Fig.4, 26A; column 4 line 46-50).

claim 18, Giffin and Hines further teach the rotary component is a compressor (Giffin Fig.5), and wherein each of the plurality of rotor blades is a compressor blade (Giffin Fig.5) and each of the plurality of first variable stator vanes is a compressor vane (Giffin Fig.5).

Regarding claim 20, Giffin and Hines further teach each of the plurality of rotor blades extends radially outward from the rotor to the outer casing (Giffin Fig.5) and includes a platform (Giffin Fig.5, 447) separating the first concentric flowpath from the second concentric flowpath, and wherein each of the rotor blades includes a first airfoil portion (Giffin Fig.5, 444) within the first concentric flowpath and a second airfoil portion (Giffin Fig.5, 448) within the second concentric flowpath.

Claims 1, 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis et al – hereafter Kupratis – (US 10,267,229 B2) in view of Hines (US 5,281,087).

Regarding claim 1, Kupratis teaches an actuation assembly for concentric variable stator vanes of a rotary component of a gas turbine engine (Fig.1) defining a central axis (Fig.1, 11) extending along an axial direction (Fig.1), the actuation assembly comprising: 
an inner casing (Annotated Fig.2); 
an intermediate casing (Fig.2, 92), wherein the inner casing and the intermediate casing define a first concentric flowpath (Fig.2, where flow CI passes through) between the inner casing and the intermediate casing, the first concentric flowpath extending along the axial direction (Fig.2); 
an outer casing (Annotated Fig.2), wherein the intermediate casing and the outer casing define a second concentric flowpath (Fig.2, where flow CO passes through) between the intermediate casing and the outer casing, the second concentric flowpath extending along the axial direction and positioned radially exterior to the first concentric flowpath (Fig.2); 

a second variable stator vane (Fig.2, 78) extending radially within the second concentric flowpath between a distal end at the outer casing (Fig.2) and proximate end at the inner casing (Fig.2). 

    PNG
    media_image2.png
    497
    800
    media_image2.png
    Greyscale

Kupratis does not explicitly teach the second variable stator vane defining a cavity extending between the distal end and the proximate end; and a first trunnion extending radially inward from the outer casing through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane.
Hines teaches a gas turbine engine (Fig.1) with an actuation assembly for variable stator vanes (Fig.4); the variable stator vanes comprising a first stator vane (Fig.4, 120/140) and a second variable stator vane (Fig.4, 110/130). Hines further teaches the second variable stator vane defining a cavity (Fig.4, 132) extending between a distal end and a proximate end (Fig.4); and a first trunnion (Fig.4, 160) extending radially inward from an outer casing (Fig.4, 100) through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane (Fig.4); this configuration allows for 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the actuation assembly of Kupratis by having the second variable stator vane defining a cavity extending between the distal end and the proximate end; and a first trunnion extending radially inward from the outer casing through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane as taught by Hines because this would allow for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.

Regarding claim 10, Giffin and Kupratis further teach at least one of the first variable stator vane or the second variable stator vane is a turbine vane (Kupratis Fig.2).

Regarding claim 12, Kupratis teaches a rotary component for a gas turbine engine (Fig.1) defining a central axis (Fig.2, 11) extending along an axial direction, the rotary component comprising: 
an inner casing (Annotated Fig.2); 
an intermediate casing (Fig.2, 92), wherein the inner casing and the intermediate casing define a first concentric flowpath (Fig.2, where flow CI passes through) between the inner casing and the intermediate casing, the first concentric flowpath extending along the axial direction (Fig.5); 
an outer casing (Annotated Fig.2), wherein the intermediate casing and the outer casing define a second concentric flowpath (Fig.2, where flow CO passes through) between the intermediate casing and the outer casing, the second concentric flowpath extending along the axial direction and positioned radially exterior to the first concentric flowpath (Fig.2); 
a plurality of rotor blades (Fig.2, 86) circumferentially oriented within the first concentric flowpath and drivingly coupled to a rotor (Fig.2, 46) extending along the central axis, the plurality of rotor blades extending radially outward from the rotor to the intermediate casing within the first concentric flowpath (Fig.2); 
a plurality of first variable stator vanes (Fig.2, 90) circumferentially oriented within the first concentric flowpath and extending radially inward from the intermediate casing into the first concentric flowpath, wherein the plurality of rotor blades and the plurality of first variable stator vanes form a stage of the rotary component (Fig.2); 
a plurality of second variable stator vanes (Fig.2, 78) circumferentially oriented within the second concentric flowpath, each of the second variable stator vanes extending radially within the second concentric flowpath between a distal end at the outer casing and proximate end at the intermediate casing (Fig.2). 
Kupratis does not explicitly teach a cavity extending between the distal end and the proximate end; and a plurality of first trunnions, each of the first trunnions extending radially inward from the outer casing through the cavity of one of the plurality of second variable stator vanes and drivingly coupled to one of the plurality of first variable stator vanes.
Hines teaches a gas turbine engine (Fig.1) with an actuation assembly for variable stator vanes (Fig.4); the variable stator vanes comprising a first stator vane (Fig.4, 120/140) and a second variable stator vane (Fig.4, 110/130). Hines further teaches the second variable stator vane defining a cavity (Fig.4, 132) extending between a distal end and a proximate end (Fig.4); and a first trunnion (Fig.4, 160) extending radially inward from an outer casing (Fig.4, 100) through the cavity of the second variable stator vane and drivingly coupled to the first variable stator vane (Fig.4); this configuration allows for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the actuation assembly of Kupratis by having the plurality of second variable stator vanes defining a cavity extending between the distal end and the proximate end; and a plurality of first trunnions, each of the first trunnions extending radially inward from the outer casing through the cavity of one of the plurality of second variable stator vanes and drivingly coupled to one of the plurality of first variable stator vanes as taught by Hines because this would allow for independent control of the first and second variable stator vanes while avoiding potential flow interference by the first trunnion.

Regarding claim 19, Giffin and Kupratis further teach the rotary component is a turbine (Kupratis Fig.2), and wherein each of the plurality of rotor blades is a turbine blade (Kupratis Fig.2) and each of the plurality of first variable stator vanes is a turbine vane (Kupratis Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745